Title: To Thomas Jefferson from Martha Jefferson Randolph, 25 July 1801
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


               
                  Edgehill July 25 1801
               
               Your letters found us all together at Edgehill. Maria does not look well but considering all things she seems to be in as good health as can be expected. my own has been uncommonly so, since my return from Monticello. with your request of going over immediately it is utterly impossible to comply; Mrs Bache’s family being with us at present, and to remain, untill the Doctor’s return. Maria stays with us untill you join us and from what she says will not I hope require my attentions untill I am able to bestow them entirely upon her. we have not sent for Aunt Marks because of the present size of our family which would render it, (with the expected addition) impossible to accomodate her—she might feel hurt at the idea of being alone at Monticello your other commissions shall be faithfully executed with regard to Lilly &c, and altho it will not be in my power to be with you as soon as I could wish yet the idea of being so near you and the pleasure of seeing you sometimes will enliven a time otherwise dreary and monotonous adieu ever dear Father believe me with unchangeable affection yours
               
                  
                     M. Randolph
                  
               
            